SEVENTEENTH AMENDMENT TO AMENDED AND RESTATED LOAN
AND SECURITY AGREEMENT

        This SEVENTEENTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT (this “Amendment”) is entered into as of February 24, 2005, by and
among GEHL COMPANY, a Wisconsin corporation, GEHL POWER PRODUCTS, INC., a South
Dakota corporation, COMPACT EQUIPMENT ATTACHMENTS INC., a Wisconsin corporation,
HEDLUND-MARTIN, INC., a Pennsylvania corporation (“Hedlund”), and MUSTANG
MANUFACTURING COMPANY, INC., a Minnesota corporation (herein, separately and
collectively, “Borrower” or “Gehl Company”) and GE COMMERCIAL DISTRIBUTION
FINANCE CORPORATION (successor in interest to Deutsche Financial Services
Corporation) and GE COMMERCIAL DISTRIBUTION FINANCE CANADA (successor in
interest to Deutsche Financial Services Canada Corporation) (herein, separately
and collectively, “Lender”).


RECITALS

        A.        Borrower and Lender (or their respective predecessors in
interest) are parties to that Amended and Restated Loan and Security Agreement
dated as of October 1, 1994 (as it has been and may be further amended,
restated, extended, renewed, replaced, or otherwise modified from time to time,
the “Loan Agreement”).

        B.        Borrower and Lender desire to amend the Loan Agreement and
clarify certain agreements and understanding among them on the terms and
conditions set forth herein.


AMENDMENT

        Therefore, in consideration of the mutual agreements herein and other
sufficient consideration, the receipt of which is hereby acknowledged, Borrower
and Lender hereby amend the Loan Agreement and agree as follows:

1.    Definitions.  Capitalized terms used and not otherwise defined herein have
the meanings given them in the Loan Agreement. All references to the “Agreement”
in the Loan Agreement, any of the Other Agreements or in this Amendment shall be
deemed to be references to the Loan Agreement as it is amended hereby and as it
may be further amended, restated, extended, renewed, replaced, or otherwise
modified from time to time.

2.    References to “Gehl Company”.  Each Reference in the Loan Agreement and
the Other Agreements to “Gehl Company” shall be deemed to be, and is
collectively a reference to, each of Gehl Company, a Wisconsin corporation, Gehl
Power Products, Inc., a South Dakota corporation, Compact Equipment Attachments
Inc., a Wisconsin corporation, Hedlund-Martin, Inc., a Pennsylvania corporation,
and Mustang Manufacturing Company, Inc., a Minnesota corporation, as if each
such entity were stated separately.

3.    Conditions to Effectiveness of Amendment.  This Amendment shall become
effective as of the date first written above if this Amendment has been duly
executed by all parties hereto.

--------------------------------------------------------------------------------

4.    Consent to formation of Special Purpose Entities.  Borrower has advised
Lender that from time to time it intends to sell or contribute, for reasonably
equivalent value, the Released Assets (as defined herein) on a nonrecourse basis
with respect to credit lossesto a special purpose entity, Gehl Receivables LLC,
a Delaware limited liability company, owned by Gehl Company (the “SPE”). The SPE
will in turn, sell or contribute, for reasonably equivalent value, such Released
Assets, on a nonrecourse basis with respect to credit losses, to a second
special purpose entity, Gehl Funding LLC, a Delaware limited liability company,
owned by Gehl Company (“SPE2”), which will issue notes secured by, among other
things, a lien on such Released Assets. Notwithstanding the terms of Sections
6.1 and 6.2 of the Loan Agreement, the Lender hereby consents to the creation of
the SPE and SPE2 and the sale or contribution of the Released Assets for
reasonably equivalent value as described above. Lender agrees that at no time
has it had a lien or security interest in the equity interests in SPE or SPE2
and releases any lien or security interest that it may have in the equity
interests of SPE and SPE2. The consents contained in this Section are specific
in intent and are valid only for the specific purpose for which given. Nothing
contained herein obligates Lender to agree to any additional waivers or consents
of any provisions of any of the Other Agreements.

5.    Release of Collateral.  With respect to the Loan Agreement, Lender hereby
releases its lien and security interest in all Released Assets. This release is
only with regards to the Loan Agreement. Nothing contained herein shall affect
in any respect Lender’s ownership of, or lien and security interest on, any
Released Assets purchased by Lender.

6.    Amendments to Loan Agreement.  

  6.1.    Preamble.  The preamble of the Loan Agreement is amended by inserting
after the word “subsidiaries” the following:


  “, excluding only those special purpose subsidiaries referenced in the
Seventeenth Amendment to this Agreement, the formation of which Lender has
consented to”.


  6.2.    “Accounts”.  Section 1.1(a) of the Loan Agreement is amended by
inserting “but excluding the Released Assets” at the end of such section
immediately preceding the period.


  6.3.    “Released Assets”.  A new Section 1.1(x) is hereby added to the Loan
Agreement as follows:


  “1.1(x). Released Assets. “Released Assets” means, all of Gehl Company’s and
the other Borrower’s, installment sale contracts or installment promissory notes
arising from (i) Gehl Company’s and the other Borrower’s sale or financing
(including a refinancing of a previous financing by Gehl Company or another
Borrower) of Inventory to Dealers under installment sale contracts or
installment promissory notes which are owned by Gehl Company or another
Borrower; (ii) a Dealer’s sale or financing of Finished Goods to retail
customers under installment sale contracts or installment promissory notes which
such installment sales contracts or installment promissory notes were purchased
by and are owned by Gehl Company or another Borrower; (iii) Gehl Company’s and
the other Borrower’s sale or financing (including a refinancing of a previous
financing by Gehl Company or another Borrower) of Inventory to retail customers
under installment sale contracts or installment promissory notes which are owned
by Gehl Company or another Borrower; and (iv) installment sale contracts or
installment promissory notes repurchased by Gehl Company and the other Borrowers
from third party creditors to whom Gehl Company previously sold or otherwise
transferred such installment sale contracts or installment promissory notes
(items (i) through and including (iv) collectively, the “Base Released Assets”)
together with: (A) any Inventory that was sold or financed (including a
refinancing of a previous financing by Gehl Company or another Borrower)
pursuant to the Base Released Assets, (B) all rights of recourse against any
Dealer only to the extent related to the Base Released Assets, (C) all rights of
recourse against any third party to whom Gehl Company or any other Borrower
previously sold or otherwise transferred installment sale contracts or
installment promissory notes and such installment sale contracts or installment
promissory notes were repurchased by Gehl Company or any other Borrower only to
the extent related to the Base Released Assets, (D) all refunds for the cost of
extended service contracts only to the extent related to Base Released Assets,
(E) all proceeds, including insurance proceeds, only to the extent relating to
the Base Released Assets, and including any such proceeds deposited into any
lockbox or bank account to which GECDF has access pursuant to a written
agreement between GECDF and the depository bank, and (F) all books and records
of Gehl Company and the other Borrowers only to the extent relating to the Base
Released Assets.


2

--------------------------------------------------------------------------------

  The Released Assets do not include and the Released Assets do not release
GECDF’s Lien and security interest in, and GECDF expressly retains GECDF’s Lien
and security interest in, (x) any Inventory manufactured, sold or distributed by
any person or entity (other than Gehl or another Borrower), whether obtained by
Gehl or any of the other Borrowers by repossession or purchase or otherwise, if
such Lien and security interest thereon was granted to GECDF by any person or
entity (other than Gehl or another Borrower) or such Lien and security interest
was purchased by GECDF from any person or entity (other than Gehl or another
Borrower), (y) any Collateral other than the Released Assets, and (z) any asset
or property of any type or nature owned by any person or entity (other than Gehl
or another Borrower).”


  6.4.     Schedules.  


  Section 4.1 of the Loan Agreement is hereby deleted and replaced with the
following:


  “4.1 Borrowing Base and Schedules. To facilitate Gehl Company’s borrowings and
the maintenance of GECDF’s records, and to ensure that Gehl Company has not been
advanced funds in excess of the advance rates and available credit contained in
this Agreement, Gehl Company will, periodically, but in any case not less often
than monthly, within 15 days following the end of each fiscal month or as
otherwise agreed to by GECDF and Gehl Company, deliver to GECDF a borrowing base
certificate (a “Borrowing Base Certificate”) together with a schedule of
Inventory (“Inventory Schedule”), a schedule of Retail Accounts (“Retail
Accounts Schedule”) and such other information as may be requested from time to
time by GECDF with respect to the Collateral (the “Other Information”),
provided, however, (i) if there is a Default, Gehl Company shall provide a
Borrowing Base Certificate, an Inventory Schedule, a Retail Accounts Schedule
and the Other Information more often if so requested by GECDF in its sole and
absolute discretion, and (ii) if Gehl Company sells or otherwise transfers more
than $4,000,000 of Released Assets in any ten day period, then prior to the
effectiveness of any sale or transfer that would cause such amount to exceed
$4,000,000, Gehl Company shall provide a Borrowing Base Certificate, an
Inventory Schedule, a Retail Accounts Schedule and the Other Information (with
the Inventory Schedule, a Retail Accounts Schedule and the Other Information
being prepared pro forma after giving effect to any such sale or transfer). The
Borrowing Base Certificate shall summarize the available credit by type of
eligible Collateral and the advance rates for each item of eligible Collateral,
the Inventory Schedule shall specify Gehl Company’s cost of Inventory, and such
other matters and information relating to Inventory as GECDF may from time to
time request, and such Retail Accounts Schedule shall describe all Retail
Accounts and Ineligible Accounts, in such manner as GECDF may from time to time
request, created or acquired by Gehl Company since the last Retail Accounts
Schedule furnished GECDF (which are readily traceable to Gehl Company’s
subordinate accounts receivable journal or general ledger accounts). However,
failure to provide any such Schedules or a Borrowing Base Certificate in a
timely manner will not impair GECDF’s rights and security interest with respect
to all of the Inventory or Retail Accounts. Each delivery of a Borrowing Base
Certificate, an Inventory Schedule, a Retail Accounts Schedule and the Other
Information shall contain a certification from an officer of Gehl Company that
such information is true, correct and complete and that no Default has occurred
and is continuing.”


3

--------------------------------------------------------------------------------

  6.5.    Grant of Security Interest — Released Assets.  The first sentence of
Section 5.1 of the Loan Agreement is hereby amended by inserting at the end of
such sentence immediately preceding the period


  ", but excluding in all cases the Released Assets"


  The second sentence of Section 5.1 of the Loan Agreement is hereby deleted and
replaced with the following:


  “All of the above assets, but excluding in all cases the Released Assets, are
hereinafter collectively referred to as Collateral.”


  6.6.    Negative Covenants — Released Assets.  Section 6.2(b) of the Loan
Agreement is deleted and replaced with the following:


  “(b) other than in the ordinary course of its business (and sales of the
Released Assets are deemed to be ordinary course and are hereby permitted),
sell, lease or otherwise dispose of or transfer any of its assets or make any
distributions of Gehl Company’s or any other Borrower’s property or assets which
might in any way adversely affect the ability of Gehl Company or any other
Borrower to repay the Obligations;"


  6.7.    Negative Covenants — No Sale of Released Assets.  The “and” between
Section 6.2(i) and 6.2(j) is deleted, and new Sections 6.2(k) and 6.2(l) are
hereby added to Loan Agreement as follows:


  “(k) if a Stated Default is existing, sell or transfer any Released Assets, or
if a Stated Default would be reasonably likely to occur from the sale or
transfer of any Released Assets, sell or transfer any Released Assets. As used
in clause (k), “Stated Default” means: any Default by Gehl Company arising (i)
under Section 7.1(c) through and including 7.1(q), (ii) due to a breach of
Section 6.2, (iii) due to a breach of Section 6.3, (iv) due to a breach of
Section 4.1, (v) if the outstanding principal balance of the loans exceed the
advance rates set forth herein, or (v) due to the occurrence of a Material
Adverse Effect. As used in the definition of Stated Default, “Material Adverse
Effect” means: (a) a material adverse change in, or a material adverse effect
upon, the assets, business, properties, business prospects, condition (financial
or otherwise) or results of operations of Gehl Company taken as a whole, (b) a
material impairment of the ability of Gehl Company to perform any of the
Obligations under this Agreement or any of the Other Agreements, or (c) a
material adverse effect on (i) any substantial or material portion of the
Collateral, (ii) the legality, validity, binding effect or enforceability
against Gehl Company of this Agreement or any of the Other Agreements, (iii) the
perfection or priority of any Lien granted to GECDF under this Agreement or any
of the Other Agreements, or (iv) the rights or remedies of the GECDF under this
Agreement or any of the Other Agreements, and


4

--------------------------------------------------------------------------------

  (l) (A) if a Default is existing, purchase, repurchase or otherwise acquire
any Released Assets with proceeds of any loan or advance from GECDF, (B) if a
Default would be reasonably likely to occur from the purchase, repurchase or
other acquisition of any Released Assets, purchase, repurchase or otherwise
acquire any Released Assets with proceeds of any loan or advance from GECDF, or
(C) purchase, repurchase or otherwise acquire any Released Assets with proceeds
of any loan or advance from GECDF if such purchase, repurchase or acquisition
would reasonably be likely to cause or give rise to a Material Adverse Effect.”


  6.8.    Eligible Retail Accounts Definition.  The following definition is
hereby inserted in Section 1.1 of the Loan Agreement in proper alphabetical
order:


  “Eligible Retail Accounts”: means Gehl Company’s Retail Accounts which are not
more than 90 days delinquent, extended more than once or extended for more than
90 days, or in a non-accrual status or otherwise pledged or sold.


  6.9.    Retail Chattel Paper.  The definition of “Retail Chattel Paper” in
Section 1.1 of the Loan Agreement is hereby deleted in its entirety.


  6.10.    Available Credit — Eligible Retail Accounts.  Section 4.2.4 of the
Loan Agreement is hereby deleted in its entirety and replaced with the
following: “Eligible Retail Accounts: 75% up to $10,000,000".


  6.11.    Available Credit — Eligible Repurchased Chattel Paper.  Section 4.2.5
of the Loan Agreement is hereby deleted in its entirety.


  6.12.    “Repurchased Chattel Paper”, “Eligible Repurchased Chattel Paper”,
and “Retail Chattel Paper” Definitions.  All references in the Loan Agreement to
“Repurchased Chattel Paper” and “Eligible Repurchased Chattel Paper” are hereby
deleted. All references in the Loan Agreement to “Retail Chattel Paper” are
hereby replaced with references to “Retail Accounts”.


7.    Effect of Amendment.  The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of Lender
under the Loan Agreement or any of the Other Agreements, nor constitute a waiver
of any provision of the Loan Agreement, any of the Other Agreements or any
existing Default, nor, except and only to the extent as set forth in Section 5
to this Amendment, act as a release or subordination of the security interests
of Lender. Each reference in the Loan Agreement to “the Agreement”, “hereunder”,
“hereof”, “herein”, or words of like import, shall be read as referring to the
Loan Agreement as amended by this Amendment.

8.    Representations and Warranties.  Each Borrower hereby represents and
warrants to Lender as of the date hereof that: (i) this Amendment has been duly
authorized by such Borrower’s Board of Directors pursuant to authority duly
granted by such Borrower’s Board of Directors; (ii) no consents are necessary
from any third parties for such Borrower’s execution, delivery or performance of
this Amendment which have not been obtained; (iii) this Amendment constitutes
the legal, valid and binding obligation of Borrower enforceable against Borrower
in accordance with its terms except as the enforcement thereof may be limited by
bankruptcy, insolvency or other laws related to creditors rights generally or by
the application of equity principles; (iv) all of the representations and
warranties contained in the Loan Agreement are true and correct in all material
respects with the same force and effect as if made on and as of the date of this
Amendment, except that with respect to the representations and warranties made
regarding financial data in the Loan Agreement, such representations and
warranties are hereby made with respect to the most recent financial statements
and the other financial data (in the form required by the Loan Agreement)
delivered by Borrower to Lender; and (v) there exists no Default under the Loan
Agreement.

5

--------------------------------------------------------------------------------

9.    Reaffirmation.  Borrower hereby acknowledges and confirms that: (i) the
Other Agreements remain in full force and effect; (ii) the Loan Agreement is in
full force and effect; (iii) Borrower has no defenses to its obligations under
the Loan Agreement and the Other Agreements; (iv) except and only to the extent
as set forth in Section 5 to this Amendment, the security interest of Lender
securing all of the Obligations under the Loan Agreement and the Other
Agreements continue in full force and effect and have the same priority as
before this Amendment; and (v) Borrower has no claim against Lender arising from
or in connection with the Loan Agreement or the Other Agreements. Any and all
such claims against Lender are forever discharged, released and waived by
Borrower.

10.    Customer Identification — USA Patriot Act Notice.  GECDF hereby notifies
the Borrowers that, pursuant to the requirements of the USA Patriot Act, Title
III of Pub. L. 107-56, signed into law October 26, 2001 (as amended from time to
time (including any successor statute) and together with all rules promulgated
thereunder, collectively, the “Act”), it is required to obtain, verify and
record information that identifies the Borrowers, which information includes the
name and address of the Borrowers and other information that will allow GECDF
and each Lender to identify the Borrowers in accordance with the Act.

11.    Governing Law.  This Amendment has been executed and delivered in St.
Louis and shall be governed by and construed under the laws of the State of
Missouri without giving effect to choice or conflicts of law principles
thereunder.

12.    Section Titles.  The section titles of this Amendment are for convenience
of reference only and shall not be construed so as to modify any provisions of
this Amendment.

13.    Counterparts; Facsimile Transmissions.  This Amendment may be executed in
one or more counterparts and on separate counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Signatures to this Amendment may be given by facsimile or other
electronic transmission, and such signatures shall be fully binding on the party
sending the same.

14.    Incorporation By Reference.  Borrower and Lender hereby agree that all of
the terms of the Loan Agreement and the Other Agreements are incorporated in and
made a part of this Amendment by this reference.

15.    Statutory Notice—Oral Commitments Not Enforceable.  The following notice
is given pursuant to Section 432.045 of the Missouri Revised Statutes; nothing
contained in such notice will be deemed to limit or modify the terms of the Loan
Agreement and the Other Agreements or this Amendment:

  ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT
IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT. TO PROTECT YOU (BORROWER(S)) AND
US (CREDITOR) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH
COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND
EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN
WRITING TO MODIFY IT.


6

--------------------------------------------------------------------------------

BORROWER AND LENDER HEREBY AFFIRM THAT THERE IS NO UNWRITTEN ORAL CREDIT
AGREEMENT BETWEEN BORROWER AND LENDER WITH RESPECT TO THE SUBJECT MATTER OF THIS
AMENDMENT.

16.    Statutory Notice-Insurance.  The following notice is given pursuant to
Section 427.120 of the Missouri Revised Statutes; nothing contained in such
notice shall be deemed to limit or modify the terms of the Other Agreements:

UNLESS YOU PROVIDE EVIDENCE OF THE INSURANCE COVERAGE REQUIRED BY YOUR AGREEMENT
WITH US, WE MAY PURCHASE INSURANCE AT YOUR EXPENSE TO PROTECT OUR INTERESTS IN
YOUR COLLATERAL. THIS INSURANCE MAY, BUT NEED NOT, PROTECT YOUR INTERESTS. THE
COVERAGE THAT WE PURCHASE MAY NOT PAY ANY CLAIM THAT YOU MAKE OR ANY CLAIM THAT
IS MADE AGAINST YOU IN CONNECTION WITH THE COLLATERAL. YOU MAY LATER CANCEL ANY
INSURANCE PURCHASED BY US, BUT ONLY AFTER PROVIDING EVIDENCE THAT YOU HAVE
OBTAINED INSURANCE AS REQUIRED BY OUR AGREEMENT. IF WE PURCHASE INSURANCE FOR
THE COLLATERAL, YOU WILL BE RESPONSIBLE FOR THE COSTS OF THAT INSURANCE,
INCLUDING THE INSURANCE PREMIUM, INTEREST AND ANY OTHER CHARGES WE MAY IMPOSE IN
CONNECTION WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE EFFECTIVE DATE OF THE
CANCELLATION OR EXPIRATION OF THE INSURANCE. THE COSTS OF THE INSURANCE MAY BE
ADDED TO YOUR TOTAL OUTSTANDING BALANCE OR OBLIGATION. THE COSTS OF THE
INSURANCE MAY BE MORE THAN THE COST OF INSURANCE YOU MAY BE ABLE TO OBTAIN ON
YOUR OWN.

{signature pages follow}









7

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, this Amendment has been duly executed as of the date
first above written.

GEHL COMPANY

By: /s/ Thomas M. Rettler
Name: Thomas M. Rettler
Title: Vice President & CFO

GEHL POWER PRODUCTS, INC.

By: /s/ Thomas M. Rettler
Name: Thomas M. Rettler
Title: Vice President & Treasurer

COMPACT EQUIPMENT ATTACHMENTS INC.

By: /s/ Thomas M. Rettler
Name: Thomas M. Rettler
Title: Vice President & Treasurer

HEDLUND-MARTIN, INC.

By: /s/ Thomas M. Rettler
Name: Thomas M. Rettler
Title: Vice President & Treasurer

MUSTANG MANUFACTURING COMPANY, INC.

By: /s/ Thomas M. Rettler
Name: Thomas M. Rettler
Title: Vice President & Treasurer

{signatures continue on next page}







8

--------------------------------------------------------------------------------

GE COMMERCIAL DISTRIBUTION FINANCE CORPORATION

By: /s/ J. Kineknon
Name: J. Kineknon
Title: Vice President

GE COMMERCIAL DISTRIBUTION FINANCE CANADA

By: /s/ Charley Morrison
Name: Charley Morrison
Title: National Director, Risk Management

{end of signatures}
















9